Tilson, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, present for determination the question of the proper dutiable values of certain merchandise imported from France during 1935 and 1936.
At the trial of this case counsel for the plaintiff limited his claim to the items of merchandise hereinafter set out, and abandoned the appeals as to all other merchandise:

Reappraisement No. Item No.

114619-A..-.-. ... 3006
116247-A_ ... 3006
116248-A_ ... 3006
116249-A_ 3007, 3005
116318-A_ ... 3007

Reappraisement No. Item No.

116509-A_ 3007
116542-A_ 3007
116851-A. 3007,3003,3009
117682-A_ 3005, 3006, 3007, 3009
At the trial there was also introduced in evidence samples of the merchandise, and these samples were compared with samples in the case of H. A. Caesar v. United States, reappraisement 117064-A, and evidence was adduced tending to show or establish that the samples in the two cases were similar. There was also admitted in evidence in this case the record in reappraisement 117064-A, Caesar v. United States, involving certain importations from Aime Baboin & Co. Counsel for the respective parties also stipulated as follows:
It is hereby stipulated by and between Brooks & Brooks, Attorneys for the Plaintiff, and the Assistant Attorney General, Attorney for the Defendant, if the court finds upon the record herein that any of the items of the involved importations are “similar merchandise,” within the meaning of Section 402, Tariff Act of 1930, to the items involved in decision of September 22, 1937 (Circular No. 4119), *805Reappraisement 117064-A etc., with which they have been compared by the witnesses at the trial, then the invoiced values thereof should be sustained in each of the involved importations and as to all other items the appraised values should be affirmed.
After carefully considering the record I find that the items of merchandise upon which plaintiff makes claim in this case are similar to the merchandise in the Caesar case, supra.
In view of the above finding as to similarity and the stipulation in connection therewith, and after considering the entire record in this case, and the record in the Caesar case, supra, I find that the proper dutiable export values of the items of merchandise set out in said schedule A are the invoiced values. To the extent indicated the claim of the plaintiff in said appeals is sustained; in all other respects and as to all other merchandise the appraised values are affirmed. Judgment will be rendered accordingly.